Title: To James Madison from John Graham, 8 February 1807
From: Graham, John
To: Madison, James



Sir
Natchez 8th. Feby 1807

Having heared on my way to this Place from Nashville that Colo. Burr had arrived at Bayou Peirre with his Party, and having seen a Copy of Letter which he wrote from that Place to Mr Mead, then acting as Governor, I pushed on as fast as I could, and arrived at Washington on the 30th. Ulto. where I found Colo. Burr.  I immediately called on him and told him of the great alarm and agitation which had been exscited in the Western Country by his Movements, and after a short conversation in which I stated in part the Instructions you had given me, invited him to make some Public Declaration of what was his real object.  He observed in reply that no Declaration of his would have any effect as he was a Party concerned, that the alarm had been excited by the machinations of his Enemies and that their assertions were not supported by Facts.  I gave him to understand that the Government and the great Body of the People were anxious to receive proofs of his Innocence and then left him.  The same day I came on to this Place and waited on the Governor to give him a detail of all the Information I had collected on my Journey thro: the western Country and so soon as I could see Judge Rodney I lodged with him under oath a Statement of what I had heared in the Neighbourhood of Marietta.  No steps were taken by the Judge in consequence of this Information.  Since then however Judge Toulmin has interfered & had Blanerhasset arrested and to morrow I am to appear as a Witness against him.  Davis Floyd & Alexr. Ralston both of Kentucky are also arrested and I believe it is the opinion of the Judge that he can send them either to New Orleans or to Kentucky for further trial.  They were sent on I am told by Colo. Burr from New Madrid to make enquiries in this Part of the Country & to examine the state of the Fortifications at Fort Adams and Baton Rouge.  They let a Doctor Charmichael (formerly of the army) into their Secret and he has lodged an Information against them.
You will receive from the Governor a particular account of the Trial (if it can be so called) of Colo. Burr which has ended in a manner that greatly depresses & mortifies all good Freinds of the Government here.  For myself I am exceedingly chagrined for I felt that it was due to the Dignity of the Nation that Colo. Burr should be brought to a solemn trial where all the Evidence both for & against him might be brought forward and did all that I could to impress upon the Mind of the Judge the Expediency of sending him on to the Federal City if it could legally be done.  It was the opinion of the Attorney for the United States that this might be done and the Governor told me it was his wish that it should be done.  I joined the Governor in opinion; but it would seem they were very little informed on the Subject.
I shall keep this letter open until the Departure of the Mail in hopes that I shall be able to give you the Determination of Judge Toulmin as to Mr Blanerhasset.
Feby 10th.  The Examination of myself and of the Witnesses summonsed on the part of Mr. Blanerhasset, took place at Washington yesterday.  The Judge however did not give his opinion so that I am not able to state it to you possatively tho I am induced to think he will order Blanerhasset round to Virginia of which he was an Inhabitant, to take his trial for a violation of the Law of Congress, perhaps for treason.  On this Subject I will give you more certain information before I leave this Place.  At present it is impossible for the Mail is closed.  With Sentiments of the Highest Respect, I have the Honor to be, Sir, Your Mo: obt Servt

John Graham

